Opinion issued May 21, 2009





 




In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00325-CV



SAVANNAH ROBINSON, Appellant

V.

CITICORP VENDOR FINANCE, INC., Appellee



On Appeal from the 149th District Court
Brazoria County, Texas
Trial Court Cause No. 32196



MEMORANDUM OPINION
 On August 26, 2007, this Court abated this appeal because one or more of the
parties to the appeal, who was a defendant in the trial court, filed a suggestion of
bankruptcy. (1)
	Through the Public Access to Court Electronic Records (PACER) system, the
Court has learned that the final decree in the bankruptcy proceeding was issued on
March 17, 2009 and the case was closed.
	On April 6, 2009, the Clerk of this Court sent notice to all parties that unless
within 20 days any party to the appeal filed a motion to retain the appeal, this appeal
would be reinstated and dismissed for want of prosecution.
	We received no response to this letter.  Therefore, we lift the abatement and
reinstate the appeal, and we dismiss this appeal for want of prosecution.  See Tex. R.
App. P. 42.3 (b) (providing that appellate courts may dismiss appeal for want of
prosecution after giving 10 days' notice to all parties).  Any pending motions are
dismissed as moot.
PER CURIUM

Panel consists of Chief Justice Radack and Justices Taft and Sharp.
1. In re Savannah Lina Robinson, Debtor, 07-20459 (Bankr. S.D. Tex. filed August 26,
2007).